In a proceeding to validate petitions designating appellants as candidates in the Democratic Party primary election to be held on *1050April 6, 1976 for the party positions of County Committeemen in the 138th Election District of the 8th Assembly District, Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County, dated March 13, 1976, which dismissed the petition. Judgment affirmed, without costs or disbursements. The subscribing witness to the two sheets which were invalidated by the respondent board of elections incorrectly listed the assembly district for the prior year (see Gordon v Catania, 34 NY2d 964). Margett, Damiani, Rabin and Hawkins, JJ., concur; Hopkins, Acting P. J., dissents and votes to reverse and grant the petition, with the following memorandum: The subscribing witness resided at the same address in both the present and prior years. The present address, election district and assembly district were correctly set forth. However, after correctly setting down the same address for the prior year, she incorrectly stated the prior assembly district. Under the circumstances, the erroneous statement of the prior assembly district was not fatal (cf. Matter of Duffy v Hayduk, 41 AD2d 944; Matter of Gerrish v Lawley, 37 AD2d 791; Matter of Weiss v Mahoney, 49 AD2d 796).